Citation Nr: 1431421	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left knee disorder.

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a stomach disorder.

3. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for hypertension.

4. Entitlement to service connection for a left knee disorder. 

5. Entitlement to service connection for a stomach disorder.

6. Entitlement to service connection for hypertension.

7. Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  

This matter is on appeal from rating decisions in June 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left knee disorder, stomach disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 decision, the Board denied the claims of entitlement to service connection for a left knee disorder, stomach disorder and hypertension; this is the last final denial of these claims.  

2.  The evidence added to the record since the November 2006 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of entitlement to service connection for left knee disorder, stomach disorder and hypertension. 

3.  The Veteran's hearing loss has been manifested by disability levels that, when applied to the combined rating tables set forth in VA regulations, result in a noncompensable evaluation.  


CONCLUSIONS OF LAW

1.  The November 2006 Board decision rating decision that denied the Veteran's claims for entitlement to service connection for a left knee disorder, stomach disorder and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the November 2006 Board decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

3.  The evidence received subsequent to the November 2006 Board decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a stomach disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

4.  The evidence received subsequent to the November 2006 Board decision is new and material, and the requirements to reopen the claim for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

5.  The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in December 2008 and April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

VA examinations with respect to the Veteran's hearing loss claim were also obtained in July 2009, June 2010, October 2011 and August 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, as they as were based on a full reading of the medical records in the Veteran's claims file as well as a thorough audiological examination of the Veteran.  Moreover, on each occasion, the examiners solicited from the Veteran a description of how hearing loss affects his daily living.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Board recognizes the argument made by the Veteran's representative in April 2014 that the Veteran's hearing has worsened than when it was originally rated, and that the "available evidence is too old to adequately evaluate the state of the condition."  However, this argument does not persuade the Board that a new examination is necessary.  First, the Veteran has not asserted that his hearing has worsened since the August 2012 examination, but only that it has worsened since it was originally rated.  Thus, while a remand for a new examination is often necessary when the Veteran indicates that his service-connected disability has worsened since his last VA examination, this was not the case here.  Cf. Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Moreover, even though the most recent VA audiological examination is now over two years old, in the context of increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, as noted above, the Veteran has not specifically contended that his hearing has worsened since the most recent VA examination.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's application to open previously denied claims, the Board has determined that the claims should be reopened and is remanding the claims for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  Otherwise, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the submitted evidence is new and material, VA may reopen the claim and proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In this case the Veteran is claiming entitlement to service connection for a hypertension, a stomach disorder and a left knee disorder.  These claims were previously denied by the RO in July 2003, and were ultimately again denied by the Board in a November 2006.  At that time, the Board determined that was no evidence of a left knee disorder or hypertension, and there was no evidence that a stomach disorder was related to service.  He did not appeal the Board's decision to the Court of Appeals of Veteran's Claims, nor did he submit any new and material evidence within a year of the July 2003 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  The Board's decision represents the last final denial of the claim.

Based on the evidence submitted since that time, the Board determines that all three claims should be reopened.  Specifically, since the Board's November 2006 decision, the evidence of record now includes a treatment note from March 2006 which noted that the Veteran now takes Lisinopril to control his blood pressure.  This treatment implies a clinical diagnosis of hypertension.  The evidence also includes another treatment record from March 2006 indicating a diagnosis of gastroesophageal reflux disease (GERD).  While it is true that this was known at the time of the last final denial, his medications have apparently changed.  As for the Veteran's left knee disorder claim, the evidence does not specifically include a clinical diagnosis of such a disorder.  However, he has since submitted statements that, in the Board's view, are not necessarily repetitive of prior statements regarding his symptomatology.  

The Board notes that some of these evaluations were conducted prior to the last final denial of the claims.  However, they were not of record at the time, and are "new" for new and material purposes.  Moreover, as these records indicate a current disorder, they are "material," as they are relevant to an unestablished fact necessary to support the claims.  Given the Court's holding in Shade, which was decided upon during the course of this appeal, the low threshold has been met with respect to all of these claims.  Therefore, the claims are reopened.  

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability rating range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (2013).

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  38 C.F.R. § 4.85 (2013).

The percentage disability rating is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of V and the poorer ear has a numeric designation Level of VII, the rating is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2013).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

During the course of this appeal, the Veteran has undergone four VA audiological examinations, which are the only relevant records addressing the severity of his hearing loss.  First, at a VA examination in July 2009, he stated that he has problems with hearing the television and over the telephone.  He also stated that it affects his conversation ability during his employment.  On the authorized audiological evaluation performed at that time, his pure tone thresholds (in decibels) were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
65
65
54
LEFT
20
65
65
60
53

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 82 in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level I impairment in the right ear and Level IV impairment in the left ear.  An exceptional pattern of hearing loss his not shown.  Therefore, according to Table VII, a 0 percent rating is warranted.  38 C.F.R. § 4.85 (2013).

At his next VA examination in June 2010, the Veteran stated that he has difficulty hearing in conversations and what is said on the television.  On the authorized audiological evaluation performed at that time, his pure tone thresholds (in decibels) were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
70
70
56
LEFT
20
65
60
60
51

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level II in both ears.  An exceptional pattern of hearing loss his not shown.  Therefore, according to Table VII, a 0 percent rating is warranted.  38 C.F.R. § 4.85 (2013).

At his third VA examination in October 2011, the Veteran stated that his coworkers point out that he is "grouchy" because he "cannot hear himself talking."  On the authorized audiological evaluation performed at that time, his pure tone thresholds (in decibels) were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
65
65
65
53
LEFT
20
65
65
60
53

Speech audiometry revealed speech recognition ability of 94 bilaterally.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level I impairment in both ears.  An exceptional pattern of hearing loss his not shown.  Therefore, according to Table VII, a 0 percent rating is warranted.  38 C.F.R. § 4.85 (2013).

Finally, at his most recent VA examination in August 2012, the Veteran indicated that his hearing loss impacts his ability to hear at church and on television.  He also noted a difficulty in locating sounds when heard at a distance.  On the authorized audiological evaluation performed at that time, his pure tone thresholds (in decibels) were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
70
70
70
58
LEFT
25
65
65
65
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's hearing loss to be Level I impairment in the left ear.  An exceptional pattern of hearing loss has been shown in the right ear and, according to Table IVa, Level IV impairment has been shown.  Therefore, according to Table VII, a 0 percent rating is warranted.  38 C.F.R. § 4.85 (2013).

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss disability is worse than the rating he currently receives.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability due to hearing loss according to the appropriate diagnostic codes.

On the other hand, competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have provided opinions in conjunction with the evaluations.  The medical findings provided in the examination reports directly address the criteria under which hearing loss rated.

The Board also determines that referral for an extraschedular rating is not warranted.  Although the Board may not assign an extraschedular rating in the first instance, the Board must adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence does not show that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria.  After reviewing the impact of his hearing loss on his work and personal life, the Board concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Higher ratings are available for more severe symptomatology, which is not shown.

Because the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  However, the evidence does not show frequent hospitalization due to hearing loss.  Furthermore, while the Veteran claims difficulty hearing at work, the Board finds that difficulty does not result in marked interference with employment.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, a claim for a total disability rating based on individual unemployability was denied by the RO in August 2012, which he did not appeal.  Moreover, the record does not indicate that his service-connected disabilities have changed materially since that time.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is no longer part of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board finds that a compensable rating for the Veteran's hearing loss is not warranted for the period on appeal.  The preponderance of the evidence is against the assignment of any higher rating.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a left knee disorder is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a stomach disorder is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for hypertension is granted, and the claim is reopened.

A compensable rating for bilateral hearing loss is denied. 


REMAND

The claims for entitlement to service connection for a left knee disorder, stomach disorder and hypertension having been reopened, additional development is required before they may be adjudicated.  As an initial matter, when the Veteran's service connection claims were denied by the RO in the June 2009 rating decision and the March 2011 statement of the case, the basis for the denial was that new and material evidence had not been submitted.  There is no indication that the claims were considered on the merits on either occasion.  Thus, while the claims have been reopened, the Board does not have jurisdiction to consider them until first reviewed by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the Veteran's personnel records indicate that he was involved in combat with the enemy while stationed in the Republic of Vietnam, as he received the Bronze Star for such operations, and was also qualified to wear the Combat Infantryman Badge.  For Veterans who engaged in combat with the enemy during service, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  Therefore, regardless of whether the disorders on appeal were specifically noted in his service treatment records or not, his statements are sufficient to warrant VA examinations. McLendon v. Nicholson, 20 Vet. App. 79 (2006 

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the Tennessee Valley VA Health System since March 2014, or from any other VA Medical Center where the Veteran has received treatment.

If the Veteran has received any private treatment for the disorders on appeal, and the records of such treatment are not of record, he should be afforded an appropriate period to submit them.  

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his left knee disorder, stomach disorder and hypertension.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail. 

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left knee disorder, stomach disorder or hypertension its onset in, or is otherwise etiologically related to, his active service. 

The examiner must also consider the Veteran's lay statements regarding these disorders.  Importantly, as a combat veteran, his statements regarding his in-service injuries are presumed to be accurate, regardless of whether such injuries are noted in the service treatment records.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


